Citation Nr: 1126389	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for allergic rhinitis, claimed as chronic nosebleeds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel
INTRODUCTION

The Veteran had active service from March 1978 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran was scheduled for a Travel Board hearing in June 2008, but he failed to appear.  He has not submitted good cause why he did not appear at the hearing.  As such, his request is considered withdrawn.  38 C.F.R. § 20.702(d) (2010).  In November 2009, the Board remanded the case for further evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine manifested many years after the Veteran's discharge from service, and is not otherwise shown to be etiologically related to service, including back strain in service.

2.  Degenerative disc disease of the cervical spine manifested many years after the Veteran's discharge from service, and is not otherwise shown to be etiologically related to service.

3.  There is no competent and credible evidence of record that shows that the Veteran currently suffers from chronic allergic rhinitis and nosebleeds.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Allergic rhinitis, claimed as chronic nosebleeds was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In December 2003, December 2006, March 2007, and January 2010 VCAA letters, the RO and Appeals Management Center (AMC) provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  See 38 C.F.R. § 3.1(q) (providing that notice means written notice sent to a claimant at his or her latest address of record).  The 2006 and 2010 VCAA letters advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The 2003 and 2010 VCAA letters were returned as undeliverable.  A claimant for VA benefits has the duty to apprise VA of any change in address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As the VCAA letters were sent to the Veteran's last known address, the Veteran is deemed to have notice of the contents therein.  The claims were last readjudicated in a February 2011 supplemental statement of the case.  The Board finds that VA's duty to notify has been met.  

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records dated through 2008, Social Security Administration disability determinations and the underlying records, and a June 2007 VA examination report that addresses the spine claims.  The Board finds the VA examination report is adequate because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported his medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board is cognizant that the examiner erroneously refers to the Veteran having only been seen in service once for back pain (he was seen twice), but finds this harmless error as the examiner's conclusion turned on another basis as detailed below.  In regard to the rhinitis/nose bleed claim, the Veteran was not afforded a VA examination because for reasons detailed below, the record fails to show competent and credible evidence of a current disability or persistent or recurrent symptoms of a disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In regard to treatment records (Dr. C.) identified by the Veteran in the July 2003 VA Form 21-4142, the 2003 VCAA letter advised the Veteran that he needed to complete another consent form to comply with newly enacted federal privacy rules.  As noted above, however, the VCAA letter was returned as undeliverable.  In regard to treatment records (Jewish Hospital) identified by the Veteran in the August 2004 VA Form 21-4142, the RO sent the Veteran a letter in March 2007 in which he was advised to complete and return another VA Form 21-4142 for the health care provider.  The Veteran did not respond to this request.  Pursuant to the Board's November 2009 remand instruction, in the 2010 VCAA letter, the Veteran was requested to complete and return VA Form 21-4142 for Jewish Hospital and Norton Healthcare; however, as previously noted, the 2010 VCAA letter was returned as undeliverable.  (The record otherwise shows that SSA records include records from Jewish Hospital and Norton Healthcare.)  Given the foregoing circumstances, there is no further duty to assist the Veteran in obtaining relevant treatment records. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran identified relevant records and submitted statements setting forth his contentions.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that there has been substantial compliance with the November 2009 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that VA's duty to assist has been met.  


Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Analysis

1.	Lumbar and Cervical Spine Disorders 

The Veteran contends that his current low back disorder is the result of a back injury he sustained in service.  In his August 2003 application for benefits, he also reported that the onset of his "degenerative disc disease" occurred on "March 20, 2002" but he had received treatment at the VA since "December 2000."  In a subsequent September 2004 application for pension benefits, he reported that he sustained a back injury in December 2000.  The Veteran has never articulated how his current neck disorder is related to service.  

Service treatment records show the Veteran was seen in April 1979 for a complaint of low back pain that had been present for the past three days.  The examiner noted an assessment of "tight muscles from lifting."  In May 1979, the Veteran complained of a lower back strain.  The examiner noted an assessment of muscle strain, moderate.  No further back complaints and no complaints referable to the neck were documented in service.  The September 1979 separation examination report showed the Veteran's spine was evaluated as normal.  Thus, there is evidence establishing that a back "injury" occurred in service.  The mere fact of an in-service injury, however, is not enough.  There must be chronic disability resulting from that injury.

The record reflects that VA treatment records from March 1978 to the present were requested.  VA treatment records dating from December 1981 to March 2008 are associated with the claims file.  These records show that in September 2001, the Veteran complained of low back pain that had been present for approximately three to four months.  It was noted that the Veteran was a truck driver who delivered rolls of vinyl and that he was treated for similar problems one year ago, which the examiner indicated might have been triggered by picking up vinyl.  The examiner provided an assessment of "chronic low back pain likely simple."  In April 2002, the Veteran continued to complain of low back pain.  He reported that he was a truck driver and a loader/unloader which he had not been able to do since October of last year.  A magnetic resonance imaging (MRI) scan of the lumbar spine revealed multi-level degenerative disc disease with moderate canal stenosis of the lower lumbar spine, L5-S1, and moderate bilateral foraminal narrowing.  A May 2002 record (and all subsequent records) showed the Veteran reaffirmed that he sustained no injury to his low back but about a year and a half ago, he started experiencing numbness in his legs and some pain in his lower back.  In July 2002, the Veteran reported a history of neck pain for the past one year.  In January 2003, the Veteran underwent anterior cervical disc fusion for cervical spondylosis, spinal stenosis of C5-6, C6-7.  An October 2006 record noted a history of back pain with degenerative disc disease and S1 nerve root displacement, likely overlay of chronic strain.  Records from SSA showed the Veteran at one point also contended that symptoms of his low back disorder had its onset on September 17, 2001.  The foregoing evidence clearly shows current chronic low back and neck disabilities, and suggests onset of such disabilities many years after service.

The Veteran underwent a VA examination in June 2007.  The Veteran reported that the onset of his neck and back problems was in 1999.  He related his in-service episode of back pain which the examiner noted was the only visit on record for low back pain.  The Veteran also reported that he was last fully employed in 2000 and was unable to work any further because of neck and low back pain.  Between military discharge in 1979 and 1999, the Veteran claimed that he had intermittent low back pain but it was not severe and he did not see a doctor for the pain until 2000.  The examiner diagnosed severe degenerative disc disease of the lumbar and cervical spine.  

In regard to the Veteran's contention that his current low back disorder was related to or caused by the incident of back strain in service, the examiner maintained that he could not resolve this issue without resort to mere speculation.  The examiner maintained that the Veteran was seen for low back pain in service and at the time he was treated and released, it was felt to be self-limited acute lumbosacral strain without significant residuals.  The examiner acknowledged the Veteran's contention that the initial back injury never fully healed and that over the span of 20 years worsened to the point of incapacitation and that he did not seek medical care earlier because he was poor and his menial jobs blocked access to the medical system.  The examiner maintained that the severity and extensiveness of the Veteran's degenerative spine disease did not happen overnight and indeed took many years and so could be considered a chronic problem, but as to whether it was service connected he could not resolve the issue without speculating.  As far as the cervical disc disease was concerned, the examiner observed that there was no cervical injury in service.  The examiner opined that the cervical spine disease was unrelated to any injury sustained while on active duty as there was no record of it.  The examiner added that even if the cervical spine disease and lumbar spine disease were part of the same degenerative process, there was no evidence to support that they came from the same initial injury.  

The Board observes that the June 2007 VA examiner was unable to provide an opinion with respect to the back claim without a resort to speculation.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court maintained that before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  The Court noted that VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, was based on sufficient facts or data.  Id.  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner had indeed considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.  Here, the Board finds that it is clear in the examiner's remarks and also apparent in the Board's review of the evidence that the 20-year gap of medical evidence renders an opinion as to any causal relationship between the current back disorder and the in-service episodes of back strain subject to speculation.  The examiner considered the Veteran's contention that although he did not seek medical attention he experienced intermittent back pain from 1979 to 1999, and the examiner acknowledged that given the severity of the degenerative spine disease it took many years to develop but he could not otherwise resolve the issue to a degree of probability.  Given these circumstances, the Board finds the examiner has rendered a "legitimately inconclusive opinion."  Id. at 390-91 (recognizing that it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such an opinion.)

The June 2007 VA examiner's opinion provides neither positive nor negative support for service connection.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  There remain only the Veteran's lay contentions that address the nexus issue.  Unfortunately, while the Veteran is competent to describe readily observable features or symptoms of illness such as pain, the Board does not find his contention that he experienced intermittent low back pain between 1979 and 1999 credible because it is inconsistent with statements he made during the course of medical treatment.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  On numerous occasions, the Veteran reported to his treating physicians that the onset of his symptoms occurred in 2000 or 2001 and progressed thereafter.   
As the Board does not find the Veteran's report of continuity of symptoms credible, service connection on a basis of continuity of symptomatology cannot apply.  To the extent the Veteran's statements may be construed as nexus evidence (other than evidence relating to a continuity of symptomatology theory of entitlement), he is not competent to link the diagnosed degenerative disc disease to the in-service episodes of back strain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The existence of such relationship involves a medically complex question that clearly he does not have the expertise to answer when the VA examiner cannot even determine such relationship.  

In regard to the neck claim, the VA examiner was able to render a definitive opinion.  The VA examiner found no nexus to service-the rationale being the absence of an in-service neck injury.  The Board finds the opinion persuasive because it is based on sound medical principles and consistent with the other evidence of record.  The Veteran has never contended that he sustained a specific neck injury in service and consistently reported to treating physicians that the onset of his neck symptoms occurred after service.  Also, his lay opinion is not nexus evidence as the medically complex question involved in this case is beyond his competence.  Accordingly, the weight of the evidence shows that chronic disabilities of the low back and neck did not begin until after service.  Therefore, service connection for degenerative disc disease of the lumbar and cervical spine is not warranted. 

2.	Allergic Rhinitis (claimed as chronic nosebleeds)

In the August 2003 application for compensation benefits, the Veteran reported that the onset of his chronic nose bleeds occurred in March 1978 for which he had been treated since March 1978 by VA.  In the November 2006 VA Form 9, the Veteran reaffirmed that all his medical records pertaining to his claimed disabilities were at the VAMC.  

Service treatment records show that on the January 1978 enlistment Report of Medical History, the Veteran reported a positive history for hay fever.  The January 1978 enlistment examination report, however, showed the Veteran's nose and sinuses were evaluated as normal.  In March 1978, the Veteran complained of a nose bleed which had occurred four times in the past two weeks.  There was no history of trauma.  He experienced headaches and was in the heat before each nosebleed.  The examiner noted an assessment of anterior nose bleed, frontal lobe headaches due to heat stress.  In May 1978, the Veteran complained of a sore throat.  Out of the choices of "allergic rhinitis" versus "rhinitis, not otherwise specified," the examiner chose the latter.  The examiner also diagnosed acute pharyngitis, possible strep.  In October 1978, the Veteran complained of nose bleeds on and off for the past five days.  The examiner noted an assessment of common nosebleeds.  A subsequent assessment appeared to note bleeds secondary to allergies.  In April 1979, the Veteran complained of a nose bleed that morning and last night.  It was noted that the Veteran had a long history dating back to basic combat training.  The examiner on referral noted that the only examination findings were nasal congestion and irritation of the mucosa membrane.  The examiner noted an assessment of vasomotor rhinitis.  The September 1979 separation examination report showed the Veteran's nose and sinuses were evaluated as normal.  

After service, VA treatment records show the Veteran was seen in December 1981 during which time he complained of bleeding from the right nostril off and on for the past four days.  The physical examination revealed a small ulceration of the right nasal septum.  The examiner noted a diagnosis of recurrent nose bleed.  There are no further complaints of nose bleeds in the VA and SSA records.  Thereafter, an April 2002 record showed that the Veteran was seen for complaints of vocal cord nodules at which time it was also reported that he had lots of post-nasal drip and nasal congestion.  The examiner provided a diagnosis of true vocal cord polyps and reinkes edema.  Rhinitis was not diagnosed.  Indeed, in April 2006, on a review of systems, the Veteran denied having any sinus troubles.  The physical examination revealed moist mucus membranes and a clear oral pharynx.  There was no sinus tenderness.  

The Board finds that no current chronic disability manifested by nose bleeds and allergic rhinitis is shown by competent and credible evidence.  There is no post-service diagnosis of allergic rhinitis.  To the extent the Veteran's statements may be construed as competent evidence of persistent or recurrent symptoms of allergic rhinitis, the Board finds that they are not credible as they are inconsistent with the medical evidence the Veteran has maintained supports his claim.  His treatment records do not document recurrent complaints as claimed.  As for the nose bleeds, the sole treatment obtained in December 1981, 22 years prior to the 2003 filing of the claim, does not constitute evidence of a "disability at the time a claim for VA disability compensation is filed."  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent the Veteran's statements may be construed as competent evidence of persistent or recurrent symptoms of nose bleeds, the Board finds that they are not credible as they are inconsistent with the Veteran's behavior.  Service treatment records and the post-service treatment record show that the Veteran has sought medical attention when he suffered such bouts.  Thus, the absence of medical evidence of recurrent bouts for over two decades is in and of itself inconsistent with the Veteran's past conduct and so the Board can consider the lack of such as evidence against the credibility of the lay evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Caluza, 7 Vet. App. at 511.  
Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current disability is shown, service connection for allergic rhinitis, claimed as chronic nosebleeds is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claims for service connection and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied. 

Service connection for degenerative disc disease of the cervical spine is denied. 

Service connection for allergic rhinitis, claimed as chronic nosebleeds is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


